UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04787 Franklin New York Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: _12/31/15 Item 1. Schedule of Investments. Franklin New York Tax-Free Trust Statement of Investments, December 31, 2015 (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.8% New York 97.8% Albany IDA Civic Facility Revenue, St. Peter's Hospital Project, Series A, Pre-Refunded, 5.75%, 11/15/22 $ 4,090,000 $ 4,462,640 Allegany County GO, Public Improvement, Refunding, BAM Insured, 5.00%, 9/15/24 1,135,000 1,406,413 9/15/26 1,245,000 1,516,074 Brookhaven GO, Suffolk County, Public Improvement, Series B, 3.00%, 1/15/27 3,290,000 3,359,386 1/15/28 4,420,000 4,484,002 East Meadow Union Free School District GO, Nassau County, Refunding, 5.00%, 8/15/20 1,400,000 1,624,826 Erie County IDA School Facility Revenue, City School District of the City of Buffalo Project, Series A, 5.00%, 5/01/20 8,345,000 9,379,613 5.25%, 5/01/24 16,520,000 18,678,999 Erie County Water Authority Water Revenue, Refunding, 5.00%, 12/01/17 1,935,000 2,087,381 Harrison GO, Westchester County, Public Improvement, Refunding, 3.00%, 12/15/18 1,020,000 1,077,467 4.00%, 12/15/20 1,110,000 1,252,424 Haverstraw-Stony Point CSD, GO, Refunding, 5.00%, 10/15/25 850,000 1,027,982 AGMC Insured, 5.00%, 10/15/31 600,000 710,022 Islip Union Free School District GO, Suffolk County, Refunding, NATL Insured, 5.00%, 7/01/18 2,215,000 2,215,598 Long Island Power Authority Electric System Revenue, General, Refunding, Series B, 5.00%, 9/01/26 5,000,000 5,761,600 Series A, NATL Insured, Pre-Refunded, 5.00%, 12/01/19 5,000,000 5,093,250 Monroe County GO, Public Improvement, Series A, Assured Guaranty, 4.50%, 6/01/20 2,855,000 3,126,111 4.75%, 6/01/23 2,860,000 3,153,150 Monroe County IDA School Facility Revenue, Rochester Schools Modernization Project, 5.00%, 5/01/26 5,000,000 5,926,700 5/01/29 9,645,000 11,220,318 5/01/29 1,175,000 1,397,380 Monroe County IDC Revenue, University of Rochester Project, Refunding, Series A, 5.00%, 7/01/25 5,445,000 6,533,564 7/01/27 6,220,000 7,354,777 MTA Dedicated Tax Fund Revenue, Refunding, Series A, zero cpn., 11/15/32 70,000,000 39,651,500 MTA Revenue, Transportation, Series A, AGMC Insured, 5.50%, 11/15/22 8,765,000 10,893,142 Series A, AGMC Insured, 5.50%, 11/15/23 10,000,000 12,616,200 Series B, NATL Insured, 5.25%, 11/15/20 11,250,000 13,207,837 Series E, BAM Insured, 5.00%, 11/15/27 8,900,000 10,646,536 MTA Service Contract Revenue, Refunding, Series A, 5.75%, 7/01/18 1,310,000 1,460,008 Nassau County GO, General Improvement, Series A, AGMC Insured, 4.25%, 4/01/26 10,540,000 11,359,063 General Improvement, Series C, 4.00%, 10/01/24 6,200,000 6,725,326 Series A, 4.25%, 12/01/23 5,615,000 6,224,284 Series B, 4.25%, 12/01/23 5,925,000 6,567,922 Series C, AGMC Insured, 5.00%, 7/01/17 4,000,000 4,236,040 New York City GO, Fiscal 2008, Refunding, Series A, Sub Series A-1, 5.00%, 8/01/17 500,000 532,930 Fiscal 2008, Series E, 5.00%, 8/01/19 3,000,000 3,202,440 Fiscal 2008, Series L, Sub Series L-1, 5.00%, 4/01/23 10,000,000 10,849,700 Fiscal 2012, Series D, Sub Series D-1, 5.00%, 10/01/24 5,000,000 5,919,050 Fiscal 2014, Refunding, Series K, 5.00%, 8/01/20 8,770,000 10,171,095 Fiscal 2015, Refunding, Series A, 5.00%, 8/01/26 10,000,000 12,097,600 Refunding, 5.00%, 8/01/26 9,000,000 11,154,960 New York City HDC, MFHR, Series C-1, 5.00%, 11/01/24 2,810,000 3,045,422 New York City Health and Hospitals Corp. Revenue, Health System, Series A, 5.00%, 2/15/18 8,000,000 8,674,640 New York City IDAR, Capital Appreciation, Yankee Stadium Project, Pilot, Assured Guaranty, zero cpn., 3/01/21 10,150,000 9,021,726 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Refunding, Series DD, 5.00%, 6/15/23 6,000,000 7,340,940 Series DD, 5.00%, 6/15/29 7,790,000 9,382,120 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin New York Tax-Free Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Series EE, 5.00%, 6/15/28 8,000,000 9,385,600 Series FF, 5.00%, 6/15/22 6,800,000 8,205,084 Series GG, 5.00%, 6/15/27 10,000,000 12,289,100 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2007, Series S-1, NATL Insured, 5.00%, 7/15/18 550,000 574,574 Fiscal 2009, Series S-3, 5.00%, 1/15/22 11,865,000 13,215,474 Fiscal 2009, Series S-4, 5.00%, 1/15/20 1,000,000 1,115,080 Fiscal 2012, Series S-1, Sub Series S-1A, 5.00%, 7/15/26 9,020,000 10,604,183 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2011, Subordinate, Refunding, Series E, 4.50%, 11/01/19 10,000,000 11,216,300 Fiscal 2012, Subordinate, Series E, Sub Series E-1, 5.00%, 2/01/23 5,000,000 5,963,550 New York City Recovery, Fiscal 2003, Sub Series 13, 5.00%, 11/01/22 6,800,000 8,229,224 Sub Series A-1, 5.00%, 5/01/22 7,635,000 8,578,839 Sub Series A-1, Pre-Refunded, 5.00%, 5/01/22 2,365,000 2,661,500 Subordinate, Fiscal 2016, Series A, Sub Series A-1, 5.00%, 8/01/28 5,000,000 6,091,200 Subordinate, Refunding, Series B, 5.00%, 11/01/22 85,000 89,837 Subordinate, Refunding, Series B, 5.00%, 11/01/23 3,170,000 3,350,848 Subordinate, Series B, Pre-Refunded, 5.00%, 11/01/22 75,000 79,177 Subordinate, Series B, Pre-Refunded, 5.00%, 11/01/23 6,265,000 6,613,898 New York City Trust for Cultural Resources Revenue, Museum of Modern Art, Refunding, Series One-A, 5.00%, 10/01/17 5,000,000 5,362,200 Whitney Museum of American Art, 5.00%, 7/01/21 9,760,000 11,328,920 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, Refunding, 5.00%, 11/15/25 2,250,000 2,776,365 New York State Dormitory Authority Lease Revenue, Third General Resolution, State University Educational Facilities Issue, Refunding, Series A, 5.00%, 5/15/26 8,000,000 9,510,160 New York State Dormitory Authority Lease Revenues, Master Boces Program, Delaware Chenango Madison Otsego Board of Cooperative Educational Services Issue, XLCA Insured, Pre-Refunded, 5.00%, 8/15/21 5,340,000 5,706,538 New York State Dormitory Authority Revenues, Department of Health, Refunding, 5.25%, 7/01/16 500,000 510,205 Department of Health, Refunding, 5.25%, 7/01/17 5,000,000 5,017,000 Department of Health, Refunding, Sub Series 2, NATL Insured, 5.00%, 7/01/18 5,000,000 5,015,750 Memorial Sloan-Kettering Cancer Center, Series C, NATL Insured, 5.50%, 7/01/23 9,450,000 11,522,763 Mortgage Hospital, Montefiore Medical Center, NATL Insured, 5.00%, 2/01/18 2,975,000 2,984,669 New York University, Series 1, AMBAC Insured, 5.50%, 7/01/18 500,000 554,850 Non-State Supported Debt, Bishop Henry B. Hucles Nursing Home Inc., 5.00%, 7/01/24 4,765,000 4,873,451 Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, Refunding, Series 1, 5.00%, 7/01/23 1,250,000 1,489,325 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, NATL Insured, Pre-Refunded, 5.00%, 7/01/19 2,500,000 2,654,800 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, NATL Insured, Pre-Refunded, 5.00%, 7/01/20 3,670,000 3,897,246 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/19 1,500,000 1,679,295 Non-State Supported Debt, Mount Sinai School of Medicine of New York University, Series A, 5.00%, 7/01/21 3,000,000 3,425,850 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.375%, 5/15/21 1,980,000 2,116,996 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.50%, 5/15/22 2,000,000 2,129,760 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.625%, 5/15/23 2,000,000 2,127,220 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Refunding, Series A, 3.75%, 5/15/24 2,000,000 2,124,700 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 1, 4.00%, 1/15/21 13,510,000 14,659,025 Non-State Supported Debt, Municipal Health Facilities Improvement Program, Lease, New York City Issue, Series 2, Sub Series 2-2, 5.00%, 1/15/21 6,675,000 7,186,505 Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/21 3,000,000 3,506,190 Non-State Supported Debt, New York University Hospitals Center, Refunding, 5.00%, 7/01/26 1,000,000 1,185,050 Non-State Supported Debt, New York University, Series A, 5.00%, 7/01/23 7,400,000 8,381,684 Non-State Supported Debt, New York University, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/23 2,000,000 2,122,320 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series A, 5.00%, 5/01/27 6,000,000 7,173,780 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/19 5,000,000 5,542,200 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Refunding, Series E, 5.00%, 5/01/20 11,695,000 13,027,411 Non-State Supported Debt, North Shore-Long Island Jewish Obligated Group, Series A, Pre-Refunded, 5.00%, 5/01/23 2,000,000 2,115,460 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/16 2,910,000 2,972,769 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/17 2,825,000 2,994,726 Non-State Supported Debt, NYSARC Inc., Series A, 5.00%, 7/01/19 1,250,000 1,390,837 Franklin New York Tax-Free Trust Statement of Investments, December 31, 2015 (unaudited) (continued) Non-State Supported Debt, Rochester Institute of Technology, Refunding, 5.00%, 7/01/24 Non-State Supported Debt, Rochester Institute of Technology, Refunding, 4.00%, 7/01/26 Non-State Supported Debt, School District Bond Financing Program, Series C, Assured Guaranty, Pre-Refunded, 7.25%, 10/01/28 Non-State Supported Debt, School Districts Bond Financing Program, Series A, 5.00%, 10/01/24 Non-State Supported Debt, School Districts Bond Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/18 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/19 Non-State Supported Debt, School Districts, Financing Program, Series A, AGMC Insured, 5.00%, 10/01/23 Non-State Supported Debt, School Districts, Financing Program, Series A, Assured Guaranty, 5.00%, 10/01/24 Non-State Supported Debt, St. John's University, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/24 Non-State Supported Debt, Student Housing Corp., NATL Insured, 5.25%, 7/01/22 Non-State Supported Debt, University of Rochester, Series A-1, Pre-Refunded, 5.00%, 7/01/22 Non-State Supported Debt, Upstate Community Colleges, Refunding, Series B, NATL Insured, 5.50%, 7/01/22 Non-State Supported Debt, Wyckoff Heights Medical Center, Refunding, 5.00%, 2/15/21 Secondarily Insured, City University, Consolidated Fifth General Resolution, Refunding, Series B, BHAC Insured, 5.00%, 7/01/21 State Supported Debt, City University System, Consolidated Fifth General Resolution, Series A, NATL Insured, 5.50%, 7/01/22 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/21 State Supported Debt, Lease, State University Dormitory Facilities Issue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/22 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/19 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/20 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, 5.00%, 2/15/21 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/19 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/20 State Supported Debt, Mental Health Services Facilities Improvement, Series A, AGMC Insured, Pre-Refunded, 5.00%, 2/15/21 State Supported Debt, State University Educational Facilities Issue, Third General Resolution, Refunding, Series A, NATL Insured, 5.50%, 5/15/21 State Supported Debt, State University Educational Facilities Issue, Third General Resolution, Refunding, Series A, NATL Insured, 5.50%, 5/15/24 New York State Dormitory Authority Sales Tax Revenue, Refunding, Series A, 5.00%, 3/15/25 Series B, 5.00%, 3/15/29 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 2/15/25 Refunding, Series A, 5.00%, 2/15/21 Series A, Pre-Refunded, 5.00%, 2/15/21 New York State Environmental Facilities Corp. State Clean Water and Drinking Water Revenue, Revolving Funds, New York City Municipal Water Finance Authority Projects, Second Resolution, Subordinate, Refunding, Series A, 5.00%, 6/15/22 New York State Environmental Facilities Corp. State Personal Income Tax Revenue, Series A, 5.00%, 12/15/21 New York State GO, Series A, 5.00%, 3/15/26 Series E, 3.25%, 12/15/26 New York State Local Government Assistance Corp. Revenue, Refunding, Series E, FGIC Insured, 5.00%, 4/01/21 senior lien, Refunding, Series B-C/D, 5.00%, 4/01/20 New York State Municipal Bond Bank Agency Revenue, Series C, Sub Series C1, Assured Guaranty, 5.00%, 2/15/20 2/15/21 2/15/22 New York State Thruway Authority General Revenue, Refunding, Series K, 5.00%, 1/01/28 Refunding, Series K, 5.00%, 1/01/29 Series I, 5.00%, 1/01/25 New York State Thruway Authority Highway and Bridge Trust Fund Revenue, Second General, Series B, 5.00%, 4/01/18 New York State Thruway Authority Revenue, Local Highway and Bridge Service Contract, Refunding, 5.00%, 4/01/20 New York State Thruway Authority Second General Highway and Bridge Trust Fund Revenue, Series A, 5.00%, 4/01/23 Series B, 5.00%, 4/01/21 Franklin New York Tax-Free Trust Statement of Investments, December 31, 2015 (unaudited) (continued) New York State Thruway Authority State Personal Income Tax Revenue, Transportation, Series A, 5.00%, 3/15/21 3/15/26 New York State Urban Development Corp. Revenue, Refunding, Series D, Assured Guaranty, 5.50%, 1/01/19 Service Contract, Refunding, Series A, Sub Series A-2, 5.00%, 1/01/22 Service Contract, Refunding, Series C, 5.00%, 1/01/22 State Personal Income Tax, Economic Development and Housing, Series A, Sub Series A-1, 5.00%, 12/15/22 State Personal Income Tax, Economic Development and Housing, Series A, Sub Series A-1, 5.00%, 12/15/23 State Personal Income Tax, General Purpose, Series E, 5.00%, 3/15/22 Niagara Falls Bridge Commission Toll Revenue, Bridge System, Series A, Assured Guaranty, 4.00%, 10/01/19 Niagara Falls Public Water Authority Water and Sewer System Revenue, Series A, BAM Insured, 5.00%, 7/15/29 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Eighty-Fourth Series, Refunding, 5.00%, 9/01/25 Consolidated, One Hundred Eighty-Fourth Series, Refunding, 5.00%, 9/01/28 Refunding, Series 194, 5.00%, 10/15/28 St. Lawrence County IDA Civic Facility Revenue, St. Lawrence University Project, Series A, 5.00%, 10/01/16 Suffolk County EDC Revenue, Catholic Health Services, Long Island Obligated Group Project, Pre-Refunded, 5.00%, 7/01/28 Refunding, 5.00%, 7/01/28 Suffolk County GO, Refunding, AGMC Insured, 5.00%, 2/01/23 Series A, 5.00%, 4/01/19 Series A, 5.00%, 4/01/20 Syracuse GO, Public Improvement, Refunding, Series B, Assured Guaranty, 4.00%, 4/15/16 4/15/18 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Series B-3, 5.00%, 11/15/34 General, Refunding, Series A, 5.00%, 1/01/27 Refunding, Sub Series A, BAM Insured, 5.00%, 11/15/24 Ulster County GO, Public Improvement, Refunding, 5.00%, 11/15/24 11/15/28 Utility Debt Securitization Authority Revenue, Restructuring Bonds, Refunding, 5.00%, 6/15/23 12/15/23 6/15/24 12/15/24 Yonkers GO, Series A, AGMC Insured, 5.00%, 10/01/24 Total Municipal Bonds (Cost $1,001,916,626) 97.8% Other Assets, less Liabilities 2.2% Net Assets 100.0% $ A BBREVIATIONS Selected Portfolio AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. BAM - Build America Mutual Assurance Co. BHAC - Berkshire Hathaway Assurance Corp. EDC - Economic Development Corp. FGIC - Financial Guaranty Insurance Co. GO - General Obligation HDC - Housing Development Corp. IDA - Industrial Development Authority/Agency IDAR - Industrial Development Authority Revenue Franklin New York Tax-Free Trust Statement of Investments, December 31, 2015 (unaudited) (continued) IDC - Industrial Development Corp. MFHR - Multi-Family Housing Revenue MTA - Metropolitan Transit Authority NATL - National Public Financial Guarantee Corp. XLCA - XL Capital Assurance Franklin New York Tax-Free Trust Notes to Statement of Investments (unaudited) Franklin New York Intermediate-Term Tax-Free Income Fund 1. ORGANIZATION Franklin New York Tax-Free Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of one fund, Franklin New York Intermediate-Term Tax-Free Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At December 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK The Fund invests a large percentage of its total assets in obligations of issuers within New York. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Funds to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2015, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date February 26, 2016 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting
